            Case 5:19-cv-00309-OLG Document 1 Filed 03/26/19 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS


       DISH NETWORK L.L.C.
       and NAGRASTAR LLC,

                Plaintiffs,                                   Case No. 5:19-cv-309

                v.

       HUMBERTO CAZARIN,

                Defendant.


                                      PLAINTIFFS’ COMPLAINT

       Plaintiffs DISH Network L.L.C. (“DISH”) and NagraStar LLC (“NagraStar” and,

collectively with DISH, “Plaintiffs”) file this complaint against Defendant Humberto Cazarin

(“Defendant”) and state as follows:

                                      JURISDICTION AND VENUE

       1.       This action alleges violations of the Digital Millennium Copyright Act, 17 U.S.C.

§ 1201 et seq., the Federal Communications Act, 47 U.S.C. § 605 et seq., and the Electronic

Communications Privacy Act, 18 U.S.C. § 2511 et seq. Subject matter jurisdiction is proper in

this Court pursuant to 28 U.S.C. §§ 1331 and 1338.

       2.       Defendant resides in and regularly conducts business in the State of Texas, and

therefore is subject to this Court’s personal jurisdiction.

       3.       Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because Defendant

resides in this judicial district, § 1391(b)(2) because a substantial part of the events giving rise to

Plaintiffs’ claims occurred in this district, and § 1391(b)(3) because Defendant is subject to

personal jurisdiction in this district. Venue is also proper in this Court under 28 U.S.C. §

1400(a) because this case asserts claims relating to the protection of copyrighted works.
                                                      1
            Case 5:19-cv-00309-OLG Document 1 Filed 03/26/19 Page 2 of 10



                                                PARTIES

       4.       Plaintiff DISH Network L.L.C. is a Colorado limited liability company with its

principal place of business located at 9601 South Meridian Blvd., Englewood, Colorado 80112.

       5.       Plaintiff NagraStar LLC is a Colorado limited liability company with its principal

place of business located at 90 Inverness Circle East, Englewood, Colorado 80112.

       6.       Defendant Humberto Cazarin is an individual believed to be residing at 3204

Northwestern, San Antonio, Texas 78238.

                                     NATURE OF THE ACTION 1

       7.       Defendant has been circumventing DISH and NagraStar’s security system and

receiving DISH’s satellite broadcasts of copyrighted television programming without payment of

the required subscription fee. Defendant accomplished this in part by subscribing to pirate

television services known as NFusion Private Server (“NFPS”). Through NFPS, Defendant

illegally obtained Plaintiffs’ control words or “keys,” which he then used to decrypt DISH’s

satellite signal and view DISH programming without authorization. Defendant’s acts violate the

Digital Millennium Copyright Act, Federal Communications Act, and the Electronic

Communications Privacy Act, as set forth below.




1
 The allegations made by Plaintiffs concerning the whereabouts and wrongful conduct of
Defendant are based on the investigation completed to date, and with the reasonable belief that
further investigation and discovery in this case will lead to additional factual support. Therefore,
Plaintiffs reserve the right to supplement or amend their claims and the basis for those claims,
with leave of court if needed, as additional investigation and discovery is conducted.




                                                     2
            Case 5:19-cv-00309-OLG Document 1 Filed 03/26/19 Page 3 of 10



                        DISH SATELLITE TELEVISION PROGRAMMING

       8.       DISH is a multi-channel video provider that delivers video, audio, and data

services to approximately 14 million customers throughout the United States, Puerto Rico, and

the U.S. Virgin Islands via a direct broadcast satellite system.

       9.       DISH uses high-powered satellites to broadcast, among other things, movies,

sports, and general entertainment services to consumers who have been authorized to receive

such services after payment of a subscription fee, or in the case of a pay-per-view movie or

event, the purchase price.

       10.      DISH contracts for and purchases the distribution rights for most of the

programming broadcast on the DISH platform from providers such as network affiliates, motion

picture distributors, pay and specialty broadcasters, cable networks, sports leagues, and other

holders of programming rights.

       11.      The works broadcast by DISH are copyrighted. DISH and NagraStar have the

authority of the copyright holders to protect the works from unauthorized reception and viewing.

       12.      DISH programming is digitized, compressed, and scrambled prior to being

transmitted to multiple satellites located in geo-synchronous orbit above Earth. The satellites,

which have relatively fixed footprints covering the United States and parts of Canada, Mexico,

and the Caribbean, relay the encrypted signal back to Earth where it can be received by DISH

subscribers that have the necessary equipment.

       13.      A DISH satellite television system consists of a compatible dish antenna, receiver,

smart card which in some instances is internalized in the receiver, television, and cabling to

connect the components. DISH provides receivers, dish antenna, and other digital equipment for




                                                     3
          Case 5:19-cv-00309-OLG Document 1 Filed 03/26/19 Page 4 of 10



the DISH system.           Smart cards and other proprietary security technologies that form a

conditional access system are supplied by NagraStar.

        14.         Each DISH receiver and NagraStar smart card is assigned a unique serial number

that is used by DISH when activating the equipment and to ensure the equipment only decrypts

programming the customer is authorized to receive as part of his subscription package and pay-

per-view purchases.

        15.         The NagraStar conditional access system performs two interrelated functions in

the ordinary course of its operation: first, subscriber rights management, which allows DISH to

“turn on” and “turn off” programming a customer has ordered, cancelled, or changed; and

second, protection of the NagraStar control words that descramble DISH’s satellite signal, which

in turn prevents unauthorized decryption of DISH programming.

        16.         An integral part of NagraStar’s conditional access system is a smart card having a

secure embedded microprocessor. The DISH receiver processes an incoming DISH satellite

signal by locating an encrypted part of the transmission known as the entitlement control

message and forwards it to the smart card. Provided the subscriber is tuned to a channel he is

authorized to watch, the smart card uses its decryption keys to unlock the message, uncovering a

control word. The control word is then transmitted back to the receiver to decrypt the DISH

satellite signal.

        17.         Together, the DISH receiver and NagraStar smart card convert DISH’s encrypted

satellite signal into viewable programming that can be displayed on the attached television of an

authorized DISH subscriber.




                                                        4
         Case 5:19-cv-00309-OLG Document 1 Filed 03/26/19 Page 5 of 10



                              PIRACY OF DISH PROGRAMMING

       18.       The term “piracy” (or signal theft) is used throughout the pay-tv industry to refer

to the circumvention of security technology protecting a pay-tv signal and/or the unauthorized

reception, decryption, or viewing of a pay-tv signal. A form of satellite piracy exists that goes by

several names including “control word sharing,” “Internet key sharing,” or more simply “IKS.”

       19.       With IKS, once piracy software is loaded onto an unauthorized receiver, the end

user connects the receiver to the Internet via a built-in Ethernet port or an add-on dongle. The

Internet connection automatically updates piracy software on the receiver and contacts a

computer server that provides the necessary NagraStar control words.

       20.       The computer server, called an “IKS server,” has multiple, subscribed NagraStar

smart cards connected to it, and thus the ability to provide the control words. Access to an IKS

server typically requires a valid passcode. Once access has been obtained, control words are sent

from the IKS server over the Internet to an unauthorized receiver, where they are used to decrypt

DISH’s signal and view programming without paying a subscription fee.

                               DEFENDANT’S WRONGFUL CONDUCT

       21.       NFPS is a subscription-based IKS service, whereby members purchase a

subscription to obtain the control words that are used to circumvent the DISH and NagraStar

security system and receive DISH’s satellite broadcasts of television programming without

authorization.

       22.       Digital TV is a Dominican Republic company that sold subscriptions to NFPS.

Digital TV provided Plaintiffs with copies of their business records pertaining to Defendant.

Digital TV’s records show that Defendant purchased multiple subscriptions to NFPS within the

statute of limitations for each claim that Plaintiffs are bringing against Defendant. Each NFPS


                                                      5
          Case 5:19-cv-00309-OLG Document 1 Filed 03/26/19 Page 6 of 10



subscription that Defendant purchased is believed to have been valid for a one year period of

time.

        23.       Defendant accessed the NFPS service using unauthorized receivers loaded with

piracy software. Each time Defendant tuned his unauthorized receiver to an encrypted DISH

channel, the receiver requested the control word for that particular channel from the NFPS

server. The NFPS server returned the control word to Defendant. Defendant used the control

word to decrypt DISH’s satellite signal and view DISH programming without having to purchase

a subscription.

        24.       Defendant’s actions cause actual and imminent irreparable harm for which there

is no adequate remedy at law. Through IKS piracy, Defendant enjoys unlimited access to DISH

programming, including premium and pay-per-view channels, causing lost revenues that cannot

be fully calculated.     In addition, Defendant’s actions damage the business reputations and

goodwill of DISH and NagraStar, and result in the need for costly security updates and legal

actions aimed at stopping satellite piracy.

                                      CLAIMS FOR RELIEF

                                              COUNT I

        Circumventing An Access Control Measure In Violation Of The Digital Millennium

                               Copyright Act, 17 U.S.C. § 1201(a)(1)

        25.       DISH and NagraStar repeat and reallege the allegations in paragraphs 1-24.

        26.       Defendant has been circumventing Plaintiffs’ security system in violation of 17

U.S.C. § 1201(a)(1) by the acts set forth above, including his receipt of Plaintiffs’ control words

from NFPS, and his use of those pirated control words to decrypt DISH’s satellite transmissions

of television programming.


                                                      6
         Case 5:19-cv-00309-OLG Document 1 Filed 03/26/19 Page 7 of 10



       27.     The DISH and NagraStar security system is a technological measure that

effectively controls access to, copying, and distribution of copyrighted works. Defendant’s

actions that constitute violations of 17 U.S.C. § 1201(a)(1) were performed without the

permission, consent, or authorization of DISH, NagraStar, or any owner of copyrighted

programming broadcast on the DISH platform.

       28.     Defendant violated 17 U.S.C. § 1201(a)(1) willfully and for the purpose of

commercial advantage or private financial gain.

       29.     Defendant knew or should have known his actions were illegal and prohibited.

Such violations have and will continue to cause damage to Plaintiffs in an amount to be proven

at trial. Unless restrained and enjoined by the Court, Defendant will continue to violate 17

U.S.C. § 1201(a)(1).

                                           COUNT II

                Receiving Satellite Signals Without Authorization in Violation of the

                           Federal Communications Act, 47 U.S.C. § 605(a)

       30.     DISH and NagraStar repeat and reallege the allegations in paragraphs 1-24.

       31.     Through NFPS, Defendant has been receiving Plaintiffs’ control words and

DISH’s satellite transmissions of television programming for his own benefit and without

authorization in violation of 47 U.S.C. § 605(a).

       32.     Defendant violated 47 U.S.C. § 605(a) willfully and for purposes of commercial

advantage or private financial gain.

       33.     Defendant knew or should have known his actions were illegal and prohibited.

Such violations have and will continue to cause damage to Plaintiffs in an amount to be proven




                                                    7
         Case 5:19-cv-00309-OLG Document 1 Filed 03/26/19 Page 8 of 10



at trial. Unless restrained and enjoined by the Court, Defendant will continue to violate 47

U.S.C. § 605(a).

                                           COUNT III

             Intercepting Satellite Signals in Violation of the Electronic Communications

                             Privacy Act, 18 U.S.C. §§ 2511(1)(a) and 2520

       34.     DISH and NagraStar repeat and reallege the allegations in paragraphs 1-24.

       35.     Through NFPS, Defendant has been intercepting Plaintiffs’ control words and

DISH’s satellite transmissions of television programming in violation of 18 U.S.C. §§ 2511(1)(a)

and 2520.

       36.     Defendant violated 18 U.S.C. §§ 2511(1)(a) and 2520 for tortious and illegal

purposes, or for commercial advantage or private financial gain.

       37.     Defendant’s interception was intentional, and therefore illegal and prohibited.

Such violations have and will continue to cause damage to Plaintiffs in an amount to be proven

at trial. Unless restrained and enjoined by the Court, Defendant will continue to violate 18

U.S.C. §§ 2511(1)(a) and 2520.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs seek judgment against Defendant as follows:

       A.      For a grant of permanent injunctive relief restraining and enjoining Defendant,

and his employees, agents, representatives, attorneys, and all persons acting or claiming to act on

his behalf or under his direction or authority, and all persons acting in concert or in participation

with him, from circumventing the DISH and NagraStar security system or receiving without

authorization DISH’s satellite transmissions of television programming;




                                                     8
            Case 5:19-cv-00309-OLG Document 1 Filed 03/26/19 Page 9 of 10



       B.       For an order impounding all unauthorized receivers, dongles, software, and other

devices, components, or parts thereof in the custody or control of Defendant that the Court has

reasonable cause to believe were involved in a violation of the Digital Millennium Copyright

Act, 17 U.S.C. § 1201, or the Communications Act, 47 U.S.C. § 605;

       C.       Award DISH and NagraStar the greater of its actual damages together with any

profits made by Defendant that are attributable to the violations alleged herein, or statutory

damages in the amount of up to $2,500 for each violation of 17 U.S.C. § 1201(a)(1), pursuant to

17 U.S.C. §§ 1203(c)(2) and 1203(c)(3)(A);

       D.       Award DISH and NagraStar the greater of its actual damages together with any

profits made by Defendant that are attributable to the violations alleged herein, or statutory

damages in the amount of up to $10,000 for each violation of 47 U.S.C. § 605(a), pursuant to 47

U.S.C. § 605(e)(3)(C)(i). DISH and NagraStar seek to increase that amount up to $100,000 for

each violation, at the Court’s discretion, in accordance with 47 U.S.C. § 605(e)(3)(C)(ii);

       E.       Award DISH and NagraStar the greater of its actual damages together with any

profits made by Defendant that are attributable to the violations alleged herein, or statutory

damages in the amount of $100 per day for each violation of 18 U.S.C. §§ 2511(1)(a) or $10,000,

pursuant to 18 U.S.C. § 2520(c)(2);

       F.       Award Plaintiffs punitive damages pursuant to 18 U.S.C. § 2520(b)(2);

       G.       For an award of Plaintiffs’ costs, attorneys’ fees, and investigative expenses under

17 U.S.C. § 1203(b)(4)-(5), 47 U.S.C. § 605(e)(3)(B)(iii), and 18 U.S.C. § 2520(b)(3);

       H.       For pre and post-judgment interest on all damages, from the earliest date

permitted by law at the maximum rate permitted by law; and

       I.       For such additional relief as the Court deems just and equitable.


                                                     9
 Case 5:19-cv-00309-OLG Document 1 Filed 03/26/19 Page 10 of 10




Dated: March 26, 2019        Respectfully submitted,


                             By: s/ Christopher P. Craven
                             Christopher P. Craven (attorney in charge)
                             HAGAN NOLL & BOYLE LLC
                             Texas Bar #24009246
                             christopher.craven@hnbllc.com
                             Two Memorial City Plaza
                             820 Gessner, Suite 940
                             Houston, Texas 77024
                             Telephone: (713) 343-0478
                             Facsimile: (713) 758-0146

                             Attorneys for Plaintiffs DISH Network L.L.C.
                             and NagraStar LLC




                                   10
